Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Claims 1-20 filed on 10/26/2020 are pending.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).


Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim 1 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 25 and 27 of U.S Patent No. 10855978 (U.S Patent Application No. 16131647).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims are similar to the claims in the copending application to meet the limitations claimed in the instant application. Table 1 shows comparison between the instant claims and the copending application claims

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Table 1: 	Comparison of claims in instant Application No. 17079611 vs. Patent No. 10855978 (Application No. 16131647)

Claims: Application 17079611
Claims: Application 16131647 (US Pat. 10855978)
1. A computer system comprising: 

a processor; a wearable virtual-reality device coupled to the processor, the virtual-reality device including a display device and a head tracker; and 

a memory coupled to the processor storing instructions that, when executed by the computer system, cause the computer system to: 
















detect, based on movements tracked via the head tracker, that a gaze path through a virtual environment displayed on the display device corresponds to movement of a first target; 


when it is detected that the gaze path corresponds to movement of the first target, cause the first target to disappear from the virtual environment displayed on the display device, and detect that the gaze path through the virtual environment displayed on the display device corresponds to movement of a second target; and 

when it is detected that the gaze path corresponds to movement of the second target, perform an action.


a processor; a wearable virtual-reality device coupled to the processor, the virtual-reality device including a display device and a head tracker; and 

a memory coupled to the processor storing instructions that, when executed by the computer system, cause the computer system to: 

display, via the display device, a stereoscopic rendering of a portion of a three-dimensional virtual environment including a plurality of related targets, each moving in a respective predictable pattern; 

update the displayed stereoscopic rendering based on movements tracked via the head tracker to show corresponding portions of the three-dimensional virtual environment along a gaze path through the three-dimensional virtual environment; 

detect a first condition including that a first portion of the gaze path through the virtual environment corresponds to the movement of a first one of the related targets along its respective predictable pattern; and 

following detection of the first condition, cause the first one of the related targets to disappear from the virtual environment, and detect a second condition including that a second portion of the gaze path through the virtual environment corresponds to the movement of a second one of the related targets along its respective predictable pattern, and perform an action, wherein the first one 


18. A computer-implemented method comprising: detecting, based on movements tracked via a head tracker, that a gaze path through a virtual environment displayed on a display device corresponds to movement of a first target; when it is detected that the gaze path corresponds to movement of the first target, causing the first target to disappear from the virtual environment displayed on the display device, and detecting that the gaze path through the virtual environment displayed on the display device corresponds to movement of a second target; and when it is detected that the gaze path corresponds to movement of the second target, performing an action.
18. A computer-implemented method comprising: displaying, via a display device of a wearable virtual-reality device, a stereoscopic rendering of a portion of a three-dimensional virtual environment including a plurality of related targets, each moving in a respective predictable pattern; updating the displayed stereoscopic rendering based on movements tracked via a head tracker of the virtual-reality device to show corresponding portions of the three-dimensional virtual environment along a gaze path through the three-dimensional virtual environment; detecting a first condition including that first portion of the gaze path through the virtual environment corresponds to the movement of a first one of the related targets along its respective predictable pattern; and following detection of the first condition, causing the first one of the related targets to disappear from the virtual environment, and detecting a second condition including that a second portion of the gaze path through the virtual environment further corresponds to the movement of a second one of the related targets along its respective predictable pattern, and performing an action, wherein the first one of the related targets is a different target than the second one of the related targets.


20. A non-transitory computer-readable storage medium storing instructions that, when executed by a processor of a computer system cause the computer system to: detect, based on movements tracked via a head tracker, that a gaze path through a virtual environment 
.






Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-2, 8-11, and 18-20 rejected under 35 U.S.C. 103 as being unpatentable over Stafford (“Stafford”) [U.S Patent Application Pub. 2014/0362110 A1] in view of Donaldson et al. (“Donaldson”) [U.S. 2017/0245753 A1]


Regarding claim 1, Stafford meets the claim limitations as follows (emphasis added):
A computer system [Fig. 1: a computer ‘172’] comprising: a processor [Fig. 1, 7: the processor 176]; 

a wearable virtual-reality device coupled to the processor, the virtual-reality device including a display device and a head tracker [Fig. 1, 2a-d: Head-Mounted Display (HMD) 104: Display 266 and Head Tracker (Gyroscope, Accelerometer, Magnetometer); para. 0028, 0049, 0063: ‘to detect the position and movement of … the HMD’]; and 

[Fig. 1: Game Execution 117a and/or 117b, local stores 113]: detect, based on movements tracked via the head tracker (i.e. head motion), that a gaze path (i.e. ‘to detect user’s gaze direction’) [para. 0048] through a virtual environment (e.g. ‘302’) [Fig. 3A, 3B, 3C] displayed on the display device corresponds to movement of a first target (i.e. ‘As the screen of the HMD is configured to render three dimensional rendition of objects’) [para. 0032, 0047, 0086-0089: ‘the stereo camera to capture three-dimensional images of an object’];

when it is detected that the gaze path [para. 0055- 0059: ‘to determine the user’s gaze direction for a period of time’ and ‘to compute the direction of the user’s gaze and correlate it to objects within the field of view of the computed direction’] corresponds to movement of the first target (e.g. ‘Y’ at the virtual distance D2) [Fig. 3A], cause the first target to disappear from the virtual environment displayed on the display device, and detect that the gaze path through the virtual environment displayed on the display device corresponds to movement of a second target (e.g. ‘OU’ at the virtual distance D2  [Fig. 3C] or ‘a circle, a triangle, a rectangle, etc. [para. 0055]); and when it is detected that the gaze path corresponds to movement of the second target, perform an action (e.g. ‘generate media data’; or ‘the floating text may be rendered at a virtual distance D1’) [Fig. 3C; para. 0036-0037: ‘to generate media data … to the HMD 104 for display’; para. 0088].

a gaze path through a virtual environment displayed on the display device corresponds to movement of a first target; when it is detected that the gaze path corresponds to movement of the first target, cause the first target to disappear from the virtual environment displayed on the display device, and detect that the gaze path through the virtual environment displayed on the display device corresponds to movement of a second target.
However in the same field of endeavor Donaldson discloses the deficient claim as follows (emphasis added): 
a gaze path through a virtual environment displayed on the display device corresponds to movement of a first target [Fig. 2: T1]; when it is detected that the gaze path corresponds to movement of the first target (i.e. ‘Once it is confirmed that the patient has moved the marker 5 over T1, target T2 is then displayed’), cause the first target to disappear [para. 0039-0040: ‘With the marker 5 over the the target T2, previous fixation target T1 disappears’] from the virtual environment displayed on the display device, and detect that the gaze path through the virtual environment displayed on the display device corresponds to movement of a second target [Fig. 2: T2].
Stafford and Donaldson are combinable because they are from the same field of eye-tracking applications.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Stafford and Donaldson to include Donaldson’s testing a patient’s visual field.


Regarding claim 2, Stafford meets the claim limitations set forth in claim 1.
The system of claim 1 wherein detecting that the gaze path corresponds to movement of the first target (e.g. ‘Y’ at the virtual distance D2) [Fig. 3A] includes determining that the first target was maintained in view of the virtual environment during a time period corresponding to the gaze path [para. 0055- 0059: ‘to determine the user’s gaze direction for a period of time’ and ‘to compute the direction of the user’s gaze and correlate it to objects within the field of view of the computed direction’].


Regarding claim 8, Stafford in view of Donaldson meets the claim limitations as follows:
The system of claim 1 wherein the wearable virtual-reality device further includes an input device and the instructions, when executed by the computer system, further cause the computer system to: detect a confirmatory input via the input device prior to performing the action [Fig 4, 5: Receiving input identifying a clarity level for the 1st image ‘430’ after detecting the clarity condition for the first image; para. 0087-0090, 0095].


Regarding claim 9, Stafford in view of Donaldson meets the claim limitations as follows:
[Stafford: para. 0027: touch pad, touch screen; Donaldson: para. 0023, 0046: ‘button’], a keypress, and a voice input.


Regarding claim 10, Stafford in view of Donaldson meets the claim limitations as follows:
The system of claim 1 wherein performing the action includes presenting a video in the virtual environment (i.e. ‘allow a view of the real-world environment’) [Stafford: para. 0010, 0027, 0055: ‘such as image data related to a game or a video’; Donaldson: Fig. 2].


Regarding claim 11, Stafford meets the claim limitations as follows:
The system of claim 10 wherein the video (i.e. ‘an object rendered on the screen’) corresponds to functionality available for enrolment [para. 0055: ‘the user may be asked to follow an object rendered on the screen … and the user is authenticated by using the gaze direction technology. The authentication of a user may be used to allow access to a user account’].






Regarding claim 19, all claim limitations are set forth as claim 2 in a computer-implemented method form and rejected as per discussion for claim 2.


Regarding claim 20, all claim limitations are set forth as claim 1 in the form of “A non-transitory computer-readable storage medium storing instructions” and rejected as per discussion for claim 1.

Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over Stafford (“Stafford”) [U.S Patent Application Pub. 2014/0362110 A1] in view of Donaldson et al. (“Donaldson”) [U.S. 2017/0245753 A1] further in view of Mullins et al. (“Mullins”) [US 2017/0092002 A1]

Regarding claim 3, Stafford meets the claim limitations set forth in claim 2.
Stafford does not disclose explicitly the following claim limitations:
The system of claim 2 wherein detecting that the gaze path corresponds to movement of the first target further includes determining that the time period corresponding to the gaze path is of at least a minimum duration.
However in the same field of endeavor Mullins discloses the deficient claim as follows: 
[para. 0069, 0111: ‘the icon selection module 312 determines whether the user 106 has gazed or looked at a particular icon in the AR user interface for at least a minimum time threshold’].
Stafford, Donaldson and Mullins are combinable because they are from the same field of head-mounted display (HMD).
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Stafford, Donaldson and Mullins as motivation to include a minimum time threshold so as to determine more accurately what the user 106 is looking at [Mullins: para. 0111].


Claim 4 rejected under 35 U.S.C. 103 as being unpatentable over Stafford (“Stafford”) [U.S Patent Application Pub. 2014/0362110 A1] in view of Donaldson et al. (“Donaldson”) [U.S. 2017/0245753 A1] further in view of Geiss et al. (“Geiss”) [U.S Patent Application Pub. 2015/0084864 A1] 


Regarding claim 4, Stafford meets the claim limitations as follows:
The system of claim 1 wherein detecting that the gaze path corresponds to movement of the first target includes determining that the gaze path corresponds to a minimum distance [para. 0091: ‘adjust the virtual distance D2 at which the image is rendered to a virtual distance D3 wherein the virtual distance D3 is less than the virtual distance D2’] in the virtual environment.
Stafford does not disclose explicitly the following claim limitations (emphasis added):
wherein detecting that the gaze path corresponds to movement of the first target includes determining that the gaze path corresponds to a minimum distance in the virtual environment.
However in the same field of endeavor Geiss discloses the deficient claim as follows: 
wherein detecting that the gaze path corresponds to movement of the first target includes determining that the gaze path corresponds to a minimum distance (i.e. correlation (i.e. minimum difference) in light of Specification, para. 0068) [Fig. 6 illustrates the shortest path 604; para. 0070: ‘If the path associated with the eye movement … matches or substantially matches the path 604’] in the virtual environment.
Stafford, Donaldson and Geiss are combinable because they are from the same field of head-mounted display (HMD).
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Stafford, Donaldson and Geiss to include metric threshold of matching for correctly authenticating.


Claims 5-6 rejected under 35 U.S.C. 103 as being unpatentable over Stafford (“Stafford”) [U.S Patent Application Pub. 2014/0362110 A1] in view of Donaldson et al. (“Donaldson”) [U.S. 2017/0245753 A1] further in view of Katz (“Katz”) [US 2014/0055591 A1]

Regarding claim 5, Stafford meets the claim limitations as follows:
The system of claim 1 wherein detecting that the gaze path corresponds to movement of the first target includes detecting that the gaze path and the movement of the first target correspond within a tolerance (i.e. ‘to compute the direction of the user’s gaze and correlate it to objects …’) [para. 0056].
Stafford does not disclose explicitly the following claim limitations (emphasis added):
wherein detecting that the gaze path corresponds to movement of the first target includes detecting that the gaze path and the movement of the first target correspond within a tolerance.
However in the same field of endeavor Katz discloses the deficient claim as follows: 
wherein detecting that the gaze path corresponds to movement of the first target includes detecting that the gaze path and the movement of the first target correspond within a tolerance [para. 0028: ‘determining whether the adjusted gaze scanpath matches the stored scanpath (e.g. within an allowed tolerance level)’].
Stafford, Donaldson and Katz are combinable because they are from the same field of head-mounted display (HMD).
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Stafford, Donaldson and Katz as motivation to include a tolerance so as to determine more accurate correlation of scanpath.


Regarding claim 6, Stafford in view of Donaldson meets the claim limitations set forth in claim 5.
Stafford does not disclose explicitly the following claim limitations:
The system of claim 5 wherein the tolerance is configurable.
However in the same field of endeavor Katz discloses the deficient claim as follows: 
wherein the tolerance is configurable (i.e. allowed level) [para. 0028: ‘determining whether the adjusted gaze scanpath matches the stored scanpath (e.g. within an allowed tolerance level)’].
Stafford, Donaldson and Katz are combinable because they are from the same field of head-mounted display (HMD).
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Stafford, Donaldson and Katz as motivation to include a tolerance so as to determine more accurate correlation of scanpath.


Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over Stafford (“Stafford”) [U.S Patent Application Pub. 2014/0362110 A1] in view of Donaldson et al. (“Donaldson”) [U.S. 2017/0245753 A1] further in view of Maruta et al. (“Maruta”) [US 2016/0302713 A1]

Regarding claim 7, Stafford meets the claim limitations set forth in claim 1.
Stafford does not disclose explicitly the following claim limitations (emphasis added):

However in the same field of endeavor Maruta discloses the deficient claim as follows: 
wherein the first and second targets move within the virtual environment in predictable patterns [Fig. 1; para. 0022: ‘movement of the object is predictable by normal subjects …over the same path’].
Stafford, Donaldson and Maruta are combinable because they are from the same field of head-mounted display (HMD).
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Stafford, Donaldson and Maruta as motivation to include a predictable movement path for measuring a subject’s ability to visually track a moving object [Maruta: para. 0022].



Claims 12 and 13 rejected under 35 U.S.C. 103 as being unpatentable over Stafford (“Stafford”) [U.S Patent Application Pub. 2014/0362110 A1] in view of Donaldson et al. (“Donaldson”) [U.S. 2017/0245753 A1]  further in view of Robertson et al. (“Robertson”) [US 2013/0117696 A1]


Regarding claim 12, Stafford meets the claim limitations set forth in claim 11.
Stafford does not disclose explicitly the following claim limitations (emphasis added):

However in the same field of endeavor Robertson discloses the deficient claim as follows: 
wherein the instructions, when executed by the computer system, further cause the computer system to: display, via the display device, a prompt [Fig. 5; para. 0097: display the prompts (i.e. button 316 to initiate ‘the display of an activity timeline’;  button 318 to initiate ‘the display of activity and/or medication trends’)] as to whether to initiate enrolment [Fig. 5; para. 0097: ‘To activate the activity trends GUI 500 the second GUI element 318 is selected’] in particular functionality; in response to the prompt, receive an indication to initiate enrolment in the particular functionality [Fig. 5; para. 0097: ‘To activate the activity trends GUI 500 the second GUI element 318 is selected’]; and upon receiving the indication, initiate enrolment in the particular functionality [Fig. 6: create account; para. 0055].
Stafford, Donaldson and Robertson are combinable because they are from the same field of video display.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Stafford, Donaldson and Robertson 



Regarding claim 13, Stafford meets the claim limitations set forth in claim 12.
Stafford does not disclose explicitly the following claim limitations (emphasis added):
The system of claim 12 wherein the virtual environment is provided via a first software application and wherein enrolment in the particular functionality is provided via a second software application.
However in the same field of endeavor Robertson discloses the deficient claim as follows: 
wherein the three-dimensional virtual environment is provided via a first software application [Fig. 5; para. 0097: ‘To activate the activity trends GUI 500 the second GUI element 318 is selected’] and wherein enrolment in the particular functionality is provided via a second software application [Fig. 6: create account].
Stafford, Donaldson and Robertson are combinable because they are from the same field of video display.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Stafford, Donaldson and Robertson to include display command GUI for enrollment for healthcare subscription information system [Robertson: para. 0002].


Claims 14-16 rejected under 35 U.S.C. 103 as being unpatentable over Stafford (“Stafford”) [U.S Patent Application Pub. 2014/0362110 A1] in view of Donaldson et al. (“Donaldson”) [U.S. 2017/0245753 A1]  further in view of Robertson et al. (“Robertson”) [US 2013/0117696 A1] and Kwon et al. (“Kwon”) [US 2016/0171478 A1]

Regarding claim 14, Stafford meets the claim limitations set forth in claim 13.
Stafford does not disclose explicitly the following claim limitations:
The system of claim 13 wherein the second software application includes a mobile banking application.
However in the same field of endeavor Kwon discloses the deficient claim as follows: 
wherein the second software application includes a mobile banking application [Fig. 2: mobile terminal 100 (HMD); para. 0085: ‘mobile terminal 100 may be … HMD’, para. 0128: ‘mobile banking services’].
Stafford, Donaldson, Robertson and Kwon are combinable because they are from the same field of head-mounted display (HMD) and video display.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Stafford, Donaldson, Robertson and Kwon as motivation to include a mobile banking application.


Regarding claim 15, Stafford in view of Donalson meets the claim limitations as follows:
(i.e. object rendered on the screen) is themed (i.e. pattern) [Stafford: para. 0055: “the user may be asked to follow an object rendered on the screen or track a randomly generated letter, object or pattern (for e.g., a circle, a triangle, a rectangle, etc.) that is rendered on the screen’; Donalson: para. 0011: a circle, or crosshairs].


Regarding claim 16, Stafford in view of Donalson meets the claim limitations as follows:
The system of claim 15 wherein the theming [Stafford: para. 0055: “the user may be asked to follow an object rendered on the screen or track a randomly generated letter, object or pattern (for e.g., a circle, a triangle, a rectangle, etc.) that is rendered on the screen’; Donalson: para. 0011: a circle, or crosshairs] corresponds to the particular functionality available for enrolment.
Stafford, Donaldson, Robertson and Kwon are combinable because they are from the same field of head-mounted display (HMD).
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Stafford, Donaldson, Robertson and Kwon as motivation to include the theming corresponding to the particular functionality available for enrolment as aesthetic design. MPEP 2144.04 (I).


Claim 17 rejected under 35 U.S.C. 103 as being unpatentable over Stafford (“Stafford”) [U.S Patent Application Pub. 2014/0362110 A1] in view of Donaldson et al. (“Donaldson”) [U.S. 2017/0245753 A1]  further in view of Kim et al. (“Kim”) [US 2016/0224176 A1]

Regarding claim 17, Stafford in view of Donaldson meets the claim limitations set forth in claim 1.
Stafford does not disclose explicitly the following claim limitations (emphasis added):
The system of claim 1 wherein the wearable virtual-reality device includes a virtual-reality headset frame and a smartphone mounted in the frame.
However in the same field of endeavor Kim discloses the deficient claim as follows: 
wherein the wearable virtual-reality device includes a virtual-reality headset frame and a smartphone mounted in the frame [Fig. 4, 5].
Stafford, Donaldson and Kim are combinable because they are from the same field of head-mounted display (HMD).
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Stafford, Donaldson and Kim as motivation to include a smart phone mounted in the frame [Kim: Background].



Conclusion

See form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D LE whose telephone number is (571)270-5382.  The examiner can normally be reached on Monday - Alternate Friday: 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER D LE/
Primary Examiner, Art Unit 2488